Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23,25,27-30,33-36,38,39,41,42,44,45,47,49,50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mass et al. (US. Pub. No. 2009/0292340 A1; hereinafter “Mass”) in view of Simmons et al. (US. Pub. NO. 2017/0083713 A1; hereinafter “Simmons”)

	Regarding claim 21, Mass teaches a glucose level control system configured to generate a dose output for administration of medicament to a subject and to share therapy data related to therapy provided to the subject with a networked computing environment (see Mass, para. [0044], fig. 2), the glucose level control system comprising:
a memory configured to store specific computer-executable instructions (see Mass, fig. 7, software 730); 
a wide area network transceiver configured to communicate over a wireless wide area network (see Mass, fig. 10, 1010, para. [0105]); and 
a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions to at least: 
obtain an address of a computing system of a networked computing environment from a server configured to identify a recipient of therapy data (see Mass, fig. 13, 1304, APM address, para. [0115]); 
establish a direct end-to-end data connection to the computing system of the networked computing environment via the wireless wide area network using the address (see Mass, fig. 13, data network 22); 
receive a public key for the computing system of the networked computing environment (see Mass, para. [0113], server’s public key); and 
transmit the encrypted therapy data to the computing system over the direct end-to-end data connection (see Mass, fig. 12, 1240, para. [0111]). 
Mass is silent to teaching that configured to:
receive a public key from the computing system of the networked computing environment, wherein the public key permits the glucose level control system to encrypt data communications transmitted by the glucose level control system to the computing system; 
encrypt therapy data related to therapy delivered by the glucose level control system to a subject to obtain encrypted therapy data. 
In the same field of endeavor, Simmons teaches a system configured to 
receive a public key from the computing system of the networked computing environment (see Simmons, para. [0041]), wherein the public key permits the glucose level control system to encrypt data communications transmitted by the glucose level control system to the computing system (see Simmons, fig. 6, 606,622, para. [0071,75]); 
encrypt therapy data related to therapy delivered by the glucose level control system to a subject to obtain encrypted therapy data (see Simmons, para. [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass with the teaching of Simmons in order to improve health data security and confidentiality while sharing data (see Simmons, para. [0003]). 

Regarding claim 22, the combination of Mass and Simmons teaches the glucose level control system of claim 21, wherein the glucose level control system further comprises an ambulatory medical pump (see Mass, para. [0044]).

Regarding claim 23, the combination of Mass and Simmons teaches the glucose level control system of claim 21, wherein the address of the computing system comprises a network address of the computing system (see Simmons, para. [0059,113]).

Regarding claim 25, the combination of Mass and Simmons teaches the glucose level control system of claim 21, wherein the address of the computing system comprises a network address of the networked computing environment that includes the computing system (see Simmons, para. [0059,113]).

Regarding claim 27, the combination of Mass and Simmons teaches the glucose level control system of claim 21, wherein the hardware processor is further configured to establish the direct end-to-end data connection to the computing system of the networked computing environment by transmitting a connection request to the computing system, the connection request comprising a device identifier of the glucose level control system (see Mass, fig. 13, 1308, para. [0115-6], sender address).

Regarding claim 28, the combination of Mass and Simmons teaches the glucose level control system of claim 21, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least generate a shared secret based at least in part on the public key and a private key stored at the glucose level control system, and wherein encrypting the therapy data comprises using the shared secret to encrypt the therapy data (see Simmons, para. [0041-43]).

Regarding claim 29, the combination of Mass and Simmons teaches the glucose level control system of claim 28, wherein the private key is stored in a protected key memory of the glucose level control system that is separate from an application memory of the glucose level control system (see Simmons, fig. 2, 230, 240).

Regarding claim 30, the combination of Mass and Simmons teaches the glucose level control system of claim 21, further comprising a glucose level sensor operatively connected to the subject and configured to obtain a glucose level signal, wherein the hardware processor is further configured to execute the specific computer- executable instructions to at least determine a glucose level of the subject based at least in part on the glucose level signal, and wherein the therapy data comprises the glucose level of the subject (see Simmons, fig. 1, 300, para. [0022], Mass, para. [0044]).

Regarding claim 33, Mass teaches an glucose level control system configured to administer medicament to a subject in response to receiving a dose control signal and to share therapy data related to the therapy with a networked computing environment, the glucose level control system comprising:
a memory configured to store specific computer-executable instructions (see Mass, fig. 7, software 730); 
a wide area network transceiver configured to communicate over a wireless wide area network (see Mass, fig. 10, 1010, para. [0105]); and 
a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions to at least:
store in the memory therapy data related to the therapy (see Mass, fig. 5, memory 512);
identify a computing system of a networked computing environment based on a whitelist of one or more approved computing systems (see Mass, para. [0113]);
obtain an address of the computing system from the whitelist (see Mass, fig. 13, 1304, APM address, para. [0115]);
establish a direct end-to-end data connection to the computing system of the networked computing environment via the wireless wide area network using the address (see Mass, fig. 13, data network 22); and
transmit the encrypted therapy data to the computing system over the direct end-to-end data connection (see Mass, fig. 12, 1240, para. [0111]). 
Mass is silent to teaching that configured to
encrypt the therapy data related to therapy delivered by the glucose level control system to a subject to obtain encrypted therapy data; and
transmit backup data to the computing system over the direct end-to-end data connection,
wherein the whitelist is stored in a memory of a trusted computing device. 
In the same field of endeavor, Simmons teaches a system configured to 
encrypt the therapy data related to therapy delivered by the glucose level control system to a subject to obtain encrypted therapy data (see Simmons, para. [0022]); and
transmit backup data to the computing system over the direct end-to-end data connection (see Simmons, fig. 1, backup server 120),
wherein the whitelist is stored in a memory of a trusted computing device (see Simmons, fig. 2, key store 240). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass with the teaching of Simmons in order to improve health data security and confidentiality while sharing data (see Simmons, para. [0003]). 

Regarding claim 34, the combination of Mass and Simmons teaches the glucose level control system of claim 33, wherein the glucose level control system further comprises an ambulatory medical pump (see Mass, para. [0044]).

Regarding claim 35, the combination of Mass and Simmons teaches the glucose level control system of claim 33, wherein the whitelist comprises access information useable by the glucose level control system to access the computing system (see Simmons, fig. 2, 240, Mass, para. [0113]).

Regarding claim 36, the combination of Mass and Simmons teaches the glucose level control system of claim 35, wherein the access information comprises one or more of a username, a password, an access code, an account identifier, a port identifier, a shared secret, a public key, an Internet Protocol (IP) address, a Media Access Control (MAC) address, or a Uniform Resource Locator (URL) (see Simmons, fig. 2, 240).

Regarding claim 38, the combination of Mass and Simmons teaches the glucose level control system of claim 33, wherein the trusted computing device is the glucose level control system, and the whitelist is stored in the memory of the glucose level control system during manufacture of the glucose level control system (See Simmons, para. [0040]).

Regarding claim 39, the combination of Mass and Simmons teaches the glucose level control system of claim 33, wherein the hardware processor is further configured to allow a user to it identify the trusted computing device (see Simmons, fig. 6, 612, para. [00073]).

Regarding claim 41, the combination of Mass and Simmons teaches the glucose level control system of claim 33, wherein the backup data comprises subject-specific configuration data (see Simmons, para. [0022,27,62,64]). 

Regarding claim 42, Mass teaches a computer-implemented method of sharing, with a networked computing environment, therapy data related to therapy provided by a glucose level control system to a subject, the computer-implemented method comprising: by a hardware processor of the glucose level control system, 
storing in a memory of the glucose level control system therapy data related to the therapy delivered by the glucose level control system to a subject (see Mass, para. [0062,64]); 
obtaining a unique identifier of a computing system of the networked computing environment based on a whitelist of one or more approved computing systems (see Mass, para. [0113]); 
establishing, using the unique identifier, a direct end-to-end data connection to the computing system of the networked computing environment via a wide area network (see Mass, fig. 12, 1240), wherein the hardware processor establishes the direct end- to-end data connection via the wide area network using a wide area network transceiver of the glucose level control system (see Mass, fig. 10, 1010); 
wherein the therapy corresponds to administering of medicament to the subject by the glucose level control system (see Mass, para. [0044]), wherein the glucose level control system is configured to administer the medicament to the subject in response to receiving a dose control signal (see Mass, para. [0032], fig. 13, command 1300); and 
transmitting the encrypted therapy data to the computing system over the direct end-to-end data connection (see Mass, fig. 12, 1240, para. [0111]). 
Mass is silent to teaching that comprising encrypting the therapy data to obtain encrypted therapy data. 
In the same field of endeavor, Simmons teaches a method comprising encrypting the therapy data to obtain encrypted therapy data (see Simmons, para. [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass with the teaching of Simmons in order to improve health data security and confidentiality while sharing data (see Simmons, para. [0003]). 

Regarding claim 44, the combination of Mass and Simmons teaches the computer-implemented method of claim 42, wherein the therapy data is obtained over a particular time period, and wherein the encrypted therapy data generated obtained by encrypting the therapy data is transmitted after the particular time period (see Mass, para. [0062]).

Regarding claim 45, the combination of Mass and Simmons teaches the computer-implemented method of claim 42, further comprising:
obtaining additional therapy data on an intermittent basis, a periodic basis, a scheduled basis, or on a continuous basis for at least a time period (see Mass, para. [0062]); 
encrypting the additional therapy data to obtain additional encrypted therapy data (see Simmons, para. [0022]); and
transmitting the additional encrypted therapy data to the computing system over the direct end-to-end data connection (see Mass, fig. 12, 1240, para. [0111]).

Regarding claim 47, the combination of Mass and Simmons teaches the computer-implemented method of claim 42, further comprising: transmitting subject-specific configuration data to the computing system over the direct end-to-end data connection (see Simmons, para. [0022,27,62,64]).

Regarding claim 49, the combination of Mass and Simmons teaches the computer-implemented method of claim 42, wherein at least one of the following steps occurs in response to a predetermined event:
transmitting the encrypted therapy data to the computing system over the direct end-to-end data connection (see Mass, para. [0062]);
transmitting subject-specific configuration data to the computing system over the direct end-to-end data connection;
receiving backup or therapy data over the direct end-to-end connection; or
synchronizing the backup or therapy data with the therapy data stored in the memory.

Regarding claim 50, the combination of Mass and Simmons teaches the computer-implemented method of claim 49, wherein the predetermined event is a time interval, an arrival at a location, a departure from the location, a proximity to the location, a status of the glucose level control system, or a charging status (see Mass, para. [0062]).

Claim(s) 24, 26, 37, 40, 43, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mass and Simmons as applied to claims 21, 23, 33, 42, 47 above, and further in view of Oh et al. (US. Pub. No. 2017/0026421 A1; hereinafter “Oh”)

Regarding claim 24, the combination of Mass and Simmons teaches the glucose level control system of claim 23. 
The combination of Mass and Simmons is silent to teaching that wherein the network address comprises an Internet Protocol (IP) address, a Uniform Resource Locator (URL), a Uniform Resource Identifier (URD, or a Uniform Resource Name (URN).
In the same field of endeavor, Oh teachers a glucose level control system (see Oh, para. [0040]), wherein the network address comprises an Internet Protocol (IP) address, a Uniform Resource Locator (URL), a Uniform Resource Identifier (URD, or a Uniform Resource Name (URN) (see Oh, para. [0100], URL).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass and Simmons with the teaching of Oh in order to secured and convenient user environment and installations (see Oh, para. [0007]). 

Regarding claim 26, the combination of Mass and Simmons teaches the glucose level control system of claim 21. 
The combination of Mass and Simmons is silent to teaching that wherein the wide area network transceiver is configured to support communication over one or more communication standards comprising: a low power wide area network (LPWAN) communication standard, a Narrowband Long-Term Evolution (NB-LTE) standard, a Narrowband Internet-of-Things (NB- IoT) standard, or a Long-Term Evolution Machine Type Communication (LTE-MTC) standard. 
In the same field of endeavor, Oh teachers a glucose level control system (see Oh, para. [0040]), wherein the wide area network transceiver is configured to support communication over one or more communication standards comprising: a low power wide area network (LPWAN) communication standard, a Narrowband Long-Term Evolution (NB-LTE) standard, a Narrowband Internet-of-Things (NB- IoT) standard, or a Long-Term Evolution Machine Type Communication (LTE-MTC) standard (see Oh, para. [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass and Simmons with the teaching of Oh in order to secured and convenient user environment and installations (see Oh, para. [0007]). 

Regarding claims 37 and 43, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 26. 

Regarding claim 40, the combination of Mass and Simmons teaches the glucose level control system of claim 33. 
The combination of Mass and Simmons is silent to teaching that wherein the hardware processor is further configured to: receive the backup data from the computing system over the direct end-to-end data connection; and synchronize the backup data with the therapy data stored in the memory of the glucose level control system.
In the same field of endeavor, Oh teachers a glucose level control system (see Oh, para. [0040]), wherein the hardware processor is further configured to: receive the backup data from the computing system over the direct end-to-end data connection (see Oh, fig. 7, 703); and synchronize the backup data with the therapy data stored in the memory of the glucose level control system (see Oh, fig. 7, 711, para. [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass and Simmons with the teaching of Oh in order to secured and convenient user environment and installations (see Oh, para. [0007]). 

Regarding claim 48, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 40. 

Claim(s) 31 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mass and Simmons as applied to claims 21 and 42 above, and further in view of Randall et al. (US. Pub. NO. 2013/0151266 A1; hereinafter “Randall”)

Regarding claim 31, the combination of Mass and Simmons teaches the glucose level control system of claim 21. 
The combination of Mass and Simmons is silent to teaching that wherein the hardware processor is further configured to establish the direct end-to-end data connection without communicating with a local computing device within a local area network that includes the glucose level control system.
In the same field of endeavor, Randall teaches a glucose system wherein the hardware processor is further configured to establish the direct end-to-end data connection without communicating with a local computing device within a local area network that includes the glucose level control system (see Randall, fig. 1A, network 110, para. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass and Simmons with the teaching of Randall in order to improve communication between patients and health providers (see Randall, para. [0003]). 

Regarding claim 45, the combination of Mass and Simmons teaches the computer-implemented method of claim 42. 
The combination of Mass and Simmons is silent to teaching that comprising:
receiving, responsive at least in part to the encrypted therapy data transmitted to the computing system, an alert from the computing system of the networked computing environment; and
outputting an indication of the alert on a display.
In the same field of endeavor, Randall teaches a glucose method comprising:
receiving, responsive at least in part to the encrypted therapy data transmitted to the computing system, an alert from the computing system of the networked computing environment (see Randall, fig. 7, 700, 702, para. [0045-46]); and
outputting an indication of the alert on a display (see Randall, fig. 7, 704, para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass and Simmons with the teaching of Randall in order to improve communication between patients and health providers (see Randall, para. [0003]). 

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mass and Simmons as applied to claim 21 above, and further in view of Benkert et al. (US. Pub. No. 2016/0063785 A1; hereinafter “Benkert”)

Regarding claim 32, the combination of Mass and Simmons teaches the glucose level control system of claim 21. 
The combination of Mass and Simmons is silent to teaching that wherein the hardware processor is further configured to: search a blacklist of one or more prohibited computing systems for the address of the computing system obtained from the server; identify the address of the computing system as restricted; and in response to identifying the address of the computing system as restricted, restrict communication between the glucose level control system and the computing system.
In the same field of endeavor, Benkert teaches a glucose system wherein the hardware processor is further configured to: search a blacklist of one or more prohibited computing systems for the address of the computing system obtained from the server (See Benkert, fig. 7, blacklist); identify the address of the computing system as restricted; and in response to identifying the address of the computing system as restricted, restrict communication between the glucose level control system and the computing system (see Benkert, para. [0142-144], revoke access).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mass and Simmons with the teaching of Benkert in order to improve health device and information security (see Benkert, para. [0004,13]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,045,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a broader scope of the invention which is read and taught by the narrower scope of the invention as claimed by Patent ‘602.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (2009/0063187) teaches medical data transmission system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648